Citation Nr: 0618227	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-21 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE


Entitlement to an increased evaluation for lumbosacral 
strain, currently noncompensably rated. 


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
rating decision the RO denied entitlement to an increased 
rating for lumbosacral strain, then rated noncompensable.  


FINDING OF FACT

The veteran's limited range of motion and pain are caused by 
his post-service herniated disk, rather than his service-
connected lumbosacral strain.  


CONCLUSION OF LAW

The criteria for a compensable rating for lumbosacral strain 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1992); 38 C.F.R. §§ 
4.1, 4.40, 4.71a, Diagnostic Code 5237 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the rating criteria for disabilities of 
the spine were revised in August 2003, effective September 
26, 2003. See Schedule for Rating Disabilities, The Spine, 68 
Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. Part 
4 (2005)). VA's General Counsel has held that where a law or 
regulation changes during the pendency of an appeal, the 
Board should first determine which version of the law or 
regulation is more favorable to the veteran. If application 
of the revised regulation results in a higher rating, the 
effective date for the higher disability rating can be no 
earlier than the effective date of the change in the 
regulation. 38 U.S.C.A. § 5110(g) (West 2002). Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation. VAOPGCPREC 
3-00.

In denying an increased rating in March 2002, the RO applied 
the version of the rating criteria that was previously in 
effect. In the May 2003 statement of the case the RO 
considered and applied the preexisting rating criteria and 
denied an increased disability rating.  In the November 2003 
supplemental statement of the case, the RO considered and 
applied the revised rating criteria and again denied an 
increased disability rating.  The Board finds, therefore, 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to him. See Bernard v 
Brown, 4 Vet. App. 384 (1993).

The original rating criteria for a low back strain, 
Diagnostic Code 5295, provided for a 10 percent evaluation if 
the symptoms consisted of characteristic pain on motion. 38 
C.F.R. § 4.71a (1992).  A noncompensable rating was assigned 
for slight subjective symptoms.  

Subsequent to September 2003 amendments, lumbosacral strain 
is evaluated under Diagnostic Code 5237.  Diagnostic Code 
5237 is evaluated pursuant to The General Rating Formula for 
Diseases and Injuries of the Spine. The General Rating 
Formula mandates that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating applies if forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or, a combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or, 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour occurs; or, vertebral body fracture 
with loss of 50 percent or more of the height are present. 38 
C.F.R. § 4.71a (2005). Note 4 of the General Rating Formula 
for Diseases and Injuries of the Spine requires that each 
range of motion measurement be rounded to the nearest five 
degrees. 
The veteran asserts that he is entitled to a higher 
disability rating because his symptoms are now worse than 
when previously rated.  In support of his claim, he contends 
that he experiences severe pain upon bending, twisting, and 
standing.  He further alleges that he suffers from a limited 
range of motion.  He also reports temporary functional loss 
during flare-ups that prevent him from working.  

The veteran underwent a VA spine examination in July 2004.  
The VA physician noted no obvious spinal deformity and no 
paraspinal muscle spasm.  The examiner observed the range of 
motion in the veteran's lumbar spine and measured forward 
flexion to 70 degrees with pain beginning at approximately 30 
degrees.  Extension was measured to 30 degrees and no pain 
was observed.  Left and right lateral flexion and rotation 
were measured to 30 degrees.  X-rays of the veteran's spine 
revealed narrowing of the intervertebral disk space between 
the L5-S1 disk space, which was attributed to mild 
degenerative change.  The examiner diagnosed lumbar 
spondylosis, or osteoarthritis, with discogenic pain.  In 
August 2005, a VA medical examiner reviewed the veteran's 
claims file and the July 2004 VA medical examination opinion 
and concluded that the veteran's current symptoms were due to 
a post-service herniated disk, rather than his service-
connected lumbosacral strain. 

The veteran submitted medical records from Methodist Hospital 
from November 1996 to November 2001.  His records note that 
he reported his low back pain developing after an August 1996 
workplace lifting accident.  His physician confirmed a 
herniated disk of the L4-5 disk; however, there was no 
evidence of nerve root compression.  He pursued conservative 
therapy until October 1997, when CT scans revealed a left L5-
S1 herniated disk.  He underwent a left L5-S1 diskectomy in 
October 1997 and recovered without complications.  His 
medical records indicate that he suffered a second lifting 
accident in August 2001.  He was diagnosed with myofascial 
pain syndrome without clinical evidence of a herniated disk.  
In November 2001, he underwent a lumbar laminectomy, and 
large amounts of material were removed from the epidural 
space to relieve pressure on the L5 nerve root.  A diskectomy 
was also performed during this procedure.  The veteran 
recovered from the laminectomy without complications.  

The veteran also submitted VA treatment records from December 
1999 to June 2005.  During this time period, his primary care 
physicians treated symptoms associated with degeneration of 
an intervertebral disc in the lumbar spine and osteoarthritis 
involving the spine.  He sought treatment at the VA 
rheumatology clinic in December 1999, February 2000, February 
2001, and June 2001 complaining of chronic low back pain of 
nine years duration.  During this time period, his physician 
noted localized tenderness of the lumbar region upon direct 
contact, but no misalignment upon visual inspection or 
palpation.  The physician assessed the veteran's degenerative 
joint disease of the lumbar spine and osteoarthritis as 
stable.  A July 2001 X-ray of the cervical spine revealed 
early osteoarthritis.  The veteran's degenerative joint 
disease of the lumbar spine remained stable and his 
osteoarthritis controlled, as noted at follow-up appointments 
in October 2001, April 2002, and July 2003.  In January 2004, 
the veteran continued to deny worsening of osteoarthritis 
pain at his VA out-patient visits.  In July 2004, he began 
complaining of increased back pain.  His physician attributed 
his complaints of increased low back pain to the degeneration 
of the intervertebral disk in July and August 2004 and 
suggested a change of medications to control his symptoms. 

As the most recent VA medical examination in July 2004 
indicates, the veteran's forward flexion is limited to 70 
degrees and he exhibited signs of pain during range of motion 
testing.  Although his combined range of motion for the 
thoracolumbar spine is greater than 120 degrees and he does 
not suffer from spasm or midline tenderness; it is not 
expected or required that all cases will show all findings 
specified by the rating schedule.  However, despite 
satisfying one of the disjunctive requirements mandated by 
revised Diagnostic Code 5237 and original Diagnostic Code 
5295, the veteran is not entitled to an increased disability 
rating.  

The evidence indicates that the veteran's limited range of 
motion and pain are caused by his post-service herniated disk 
rather than his lumbosacral strain.  When first seeking 
treatment at his local VA medical center in 2001; his medical 
records indicate that he reported having low back pain for 
nine years duration; even though his service-connected 
lumbosacral strain occurred in 1974.  Further, neither his VA 
or his private medical records reflect a diagnosis of 
lumbosacral strain, nor was he treated for lumbosacral 
strain.  His VA treatment records indicate that he was 
receiving regular treatment for osteoarthritis and 
degeneration of an intervertebral disk, while his private 
records indicate that he was receiving regular treatment for 
a herniated disk.  His 1997 diskectomy and 2001 laminectomy 
were both attributed to a herniated disk.  

Further, in July 2004, a VA medical examiner diagnosed 
osteoarthritis with attendant pain and limitation of motion 
in the thoracolumbar spine.  In August 2005, a VA medical 
examiner reviewed the veteran's claims file and determined 
that his current symptoms are more likely than not due to his 
herniated disk rather than his service-connected lumbosacral 
strain.  The aforementioned VA medical examination, and his 
VA treatment and private medical records provide an accurate 
assessment of his current disability picture.  This competent 
medical evidence illustrates that his lumbosacral strain 
disability does not meet any applicable criteria for a higher 
rating.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

The Board must consider whether an extraschedular rating may 
be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to the designated VA officials for consideration 
of an extraschedular rating.  Extraschedular ratings are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application to the regular schedular rating standards.
  
There is no evidence that the veteran's lumbosacral strain 
has resulted in frequent hospitalizations during the time 
period relevant to his November 2001 claim for an increased 
rating.  The evidence indicates that the veteran is currently 
employed in the maintenance industry.  The evidence does not 
indicate that his service-connected disability precludes him 
from securing and following substantially gainful employment 
or causes marked interference with employment.  During his 
July 2004 VA examination, he stated that his symptoms result 
in temporary functional loss that precludes his ability to 
work.  However, in the absence of evidence documenting 
interruptions in employment or other exceptional or unusual 
circumstances, the veteran's service-connected lumbosacral 
strain disability alone does not place him in a position 
different from other veterans with a noncompensable rating.  

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
an increased rating in correspondence dated December 2001 and 
June 2004 by informing him of the evidence he was required to 
submit, including any evidence in his possession, and the 
evidence the RO would obtain on his behalf.  Because an 
increased rating has been denied, any question as to the 
appropriate effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, his VA treatment records, private medical 
records, and furnished him with VA spine examination on July 
2004, as well as a clarification of the first opinion in 
August 2005.  He has not indicated the existence of any other 
evidence that is relevant to this appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim. 


ORDER

The claim of entitlement to a disability rating in excess of 
0 percent for lumbosacral strain is denied. 



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


